                         Case 1:20-cr-00295-VEC Document 92
                                                         94 Filed 06/14/21
                                                                  06/15/21 Page 1 of 2
                                                                                                           USDC SDNY
                                            CAHILL GORDON & REINDEL LLP                                   DOCUMENT
                                                      32 OLD SLIP                                          ELECTRONICALLY FILED
MEMO ENDORSED                                      NEW YORK, NY 10005                                     DOC #:
                                                                                                           DATE FILED: 6/15/2021
HELENE R. BANKS            ARIEL GOLDMAN                 TELEPHONE: (212) 701-3000      BRIAN T. MARKLEY             JONATHAN D. THIER
ANIRUDH BANSAL             PATRICK GORDON                   WWW.CAHILL.COM              MEGHAN N. McDERMOTT          SEAN P. TONOLLI
DAVID L. BARASH            JASON M. HALL                      ___________               WILLIAM J. MILLER            JOHN A. TRIPODORO
LANDIS C. BEST             STEPHEN HARPER                                               NOAH B. NEWITZ               GLENN J. WALDRIP, JR.
BRADLEY J. BONDI           WILLIAM M. HARTNETT             1990 K STREET, N.W.          WARREN NEWTON               HERBERT S. WASHER
BROCKTON B. BOSSON         NOLA B. HELLER               WASHINGTON, DC 20006-1181       DAVID R. OWEN                MICHAEL B. WEISS
JONATHAN BROWNSON *        CRAIG M. HOROWITZ                  (202) 862-8900            JOHN PAPACHRISTOS            DAVID WISHENGRAD
JOYDEEP CHOUDHURI *        DOUGLAS S. HOROWITZ                                          LUIS R. PENALVER             COREY WRIGHT
JAMES J. CLARK             TIMOTHY B. HOWELL         CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   JOSHUA M. ZELIG
CHRISTOPHER W. CLEMENT     DAVID G. JANUSZEWSKI            24 MONUMENT STREET           SHEILA C. RAMESH             DANIEL J. ZUBKOFF
LISA COLLIER               ELAI KATZ                          LONDON EC3R 8AJ           MICHAEL W. REDDY
AYANO K. CREED             JAKE KEAVENY                      +44 (0) 20 7920 9800       OLEG REZZY
PRUE CRIDDLE ±             BRIAN S. KELLEHER                    ___________             THORN ROSENTHAL
SEAN M. DAVIS              RICHARD KELLY                                                TAMMY L. ROY                  * ADMITTED AS A SOLICITOR IN
                                                                                                                     ENGLAND AND WALES ONLY
STUART G. DOWNING          CHÉRIE R. KISER ‡                   (212) 701-3433           JONATHAN A. SCHAFFZIN
                                                                                                                      ± ADMITTED AS A SOLICITOR IN
ADAM M. DWORKIN            JOEL KURTZBERG                                               DARREN SILVER                WESTERN AUSTRALIA ONLY
ANASTASIA EFIMOVA          TED B. LACEY                                                 JOSIAH M. SLOTNICK
JENNIFER B. EZRING         MARC R. LASHBROOK                                            RICHARD A. STIEGLITZ JR.      ‡ ADMITTED IN DC ONLY
HELENA S. FRANCESCHI       ALIZA R. LEVINE                                              ROSS E. STURMAN               ADMITTED AS AN ATTORNEY
                                                                                                                     IN THE REPUBLIC OF SOUTH AFRICA
JOAN MURTAGH FRANKEL       JOEL H. LEVITIN                                              SUSANNA M. SUH               ONLY
JONATHAN J. FRANKEL        GEOFFREY E. LIEBMANN                                         ANTHONY K. TAMA

                                                           -XQH


                              5H     8QLWHG6WDWHVY0LFKDHO'HO9LOODUHWDOFU 9(& 

            7KH+RQRUDEOH9DOHULH(&DSURQL
            8QLWHG6WDWHV'LVWULFW-XGJH
            6RXWKHUQ'LVWULFWRI1HZ<RUN
            7KXUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH
            )ROH\6TXDUH
            1HZ<RUN1<

            'HDU-XGJH&DSURQL

                     2QEHKDOIRIWKHGHIHQGDQW0LFKDHO'HO9LOODU,ZULWHUHVSHFWIXOO\WRUHTXHVWSHUPLVVLRQ
            WRUHGDFWFHUWDLQLQIRUPDWLRQLQDOHWWHUUHTXHVWDGGUHVVHGWRWKLV&RXUWVHHNLQJDGMRXUQPHQWRI
            WULDO ³$GMRXUQPHQW5HTXHVW´ ZKLFKFRQWDLQV³VHQVLWLYHLQIRUPDWLRQ´DVGHILQHGLQWKH
            6RXWKHUQ'LVWULFWRI1HZ<RUN(OHFWURQLF&DVHDQG)LOLQJ5XOHV ,QVWUXFWLRQV ³6'1<)LOLQJ
            5XOHV´ 6HFWLRQ 3ULYDF\DQG3XEOLF$FFHVVWR(&)&DVHV LQDFFRUGDQFHZLWK)HGHUDO5XOH
            RI&ULPLQDO3URFHGXUH H   3ULYDF\3URWHFWLRQIRU)LOLQJV0DGHZLWKWKH&RXUW DQGRWKHU
            SULYDF\FRQFHUQV7KH*RYHUQPHQWDQGFRXQVHOIRU(QULTXH5RVDGRFRQVHQWWRWKLVUHTXHVW

                    7KH6'1<)LOLQJ5XOHVVSHFLI\WKDWPHGLFDOUHFRUGVWUHDWPHQWDQGGLDJQRVLVTXDOLI\DV
            ³VHQVLWLYHLQIRUPDWLRQ´WKDWDILOHUVKRXOGFRQVLGHUUHGDFWLQJ6'1<)LOLQJ5XOHV6HFWLRQ
            0HGLFDOLQIRUPDWLRQRIDWKLUGSDUW\LVLQFOXGHGDWWKHIROORZLQJFLWDWLRQDQGZHUHVSHFWIXOO\
            UHTXHVWLWVUHGDFWLRQ$GMRXUQPHQW5HTXHVWDW

                   3XUVXDQWWR5XOHV $  LL DQG LLL RI<RXU+RQRU¶V,QGLYLGXDO3UDFWLFHVLQ&ULPLQDO
            &DVHVZHZLOOILOHWKHUHGDFWHGYHUVLRQVRIWKHGRFXPHQWVRQ(&)DQGHPDLO&KDPEHUVDFRS\RI
            WKHGRFXPHQWVZLWKUHGDFWLRQVLGHQWLILHG

                   7KDQN\RXIRUWKH&RXUW¶VFRQVLGHUDWLRQRIWKLVUHTXHVW:HDUHDYDLODEOHWRSURYLGHDQ\
            DGGLWLRQDOLQIRUPDWLRQWKH&RXUWUHTXLUHV
          Case 1:20-cr-00295-VEC Document 92
                                          94 Filed 06/14/21
                                                   06/15/21 Page 2 of 2
CAHILL GORDON & REINDEL LLP


                                              




                                                           5HVSHFWIXOO\VXEPLWWHG


                                                           V'DQLHOOH6LPDUG
                                                           'DQLHOOH6LPDUG

                                                           &RXQVHOIRU0LFKDHO'HO9LOODU




FF    %UHWW.DOLNRZ$VVLVWDQW8QLWHG6WDWHV$WWRUQH\ YLD(&) 
        7RQL0HVVLQD(VT YLD(&) 




                                                    Application GRANTED.

                                                    SO ORDERED.


                                                                              6/15/2021
                                                                              6/15/2
                                                    HON. VALERIE CAPRONI
                                                    UNITED STATES DISTRICT JUDGE
